Citation Nr: 1616364	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for left wrist scar, residual of ganglion cyst excision.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  No left wrist disorder present during the period of the claim was present until years following the Veteran's discharge from service, and no such disorder is etiologically related to the Veteran's service.  

2.  The left wrist surgical scar is not painful or unstable, and it does not affect an area greater than 39 square inches or limit function.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

2. The criteria for a compensable initial rating for left wrist surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for service connection were filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate claims for service connection and increased rating and of the Veteran and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the scar and the likely etiology of the left wrist symptoms in 2012 and 2015.  The examiners reviewed the Veteran's pertinent history, and the examination records reveal all findings necessary to rate the scar.  The Board finds the examinations are adequate depictions of the disability when compared to the treatment records.  The Veteran has reported that the 2012 VA examiner did not ask him for his history.  The record reports a history from the Veteran, however, and the Board finds the examination record is more probative than the Veteran's current history.  Thus, the Board finds the 2012 VA examination is adequate.  Regarding the service connection claim, the 2015 VA examiner provided a rationale for each opinion rendered.  Thus, the Board finds the opinion is adequate.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

III. Factual Background

The service treatment records do not reveal any evidence of an orthopedic abnormality, including symptoms suggestive thereof, of the left wrist.  Although the service treatment records reveal treatment for a ganglion cyst on the left wrist, the service treatment records do not reveal any histories of pain or limitation of function of the left wrist, and the records indicate that the cyst was excised in 1970.  In this regard, the Board notes that although the cyst is noted to be "symptomatic" in a June 1970 consultation request, the treatment records associated with the cyst reveal no evidence of tenderness, pain, or impairment of motion; the only symptom reported was the recurrent presence of the cyst.  Subsequent treatment records are absent any history or finding pertaining to the left wrist, and the January 1971 separation examination reveals normal clinical findings for the upper extremities.  

A July 2009 private treatment record reveals the Veteran's history of left wrist pain.  He explained that he had "been having pain in his wrist occasionally."  The Veteran denied current pain.  The impression was left wrist pain that may be triangular fibrocartilage complex (TFCC)-related.  The Veteran has submitted a medical article explaining that TFCC is the major ligamentous stabilizer of the distal radioulnar joint (DRUJ) and the ulnar carpus.  The article adds that degeneration of the TFCC begins in the third decade of life and progressively increases in frequency and severity in subsequent decades and that causes of TFCC injuries include fracture, falls onto pronated hyperextended wrist, power drill injuries, and distraction force applied to the volar forearm or wrist.  

A March 2012 VA examination record reveals the Veteran's history that heavy lifting, ulnar deviation, and radial deviation had a "tendency" to cause discomfort in the left wrist.  The Veteran denied cyst development.  Examination revealed a well-healed surgical scar on the dorsum left wrist.  The scar measured 3.5 centimeters by 1 millimeter.  There was no adherence, discoloration, or disfigurement, and it was nontender.  The scar was not associated with restriction in range of motion, and the Veteran had normal hand and finger strength and coordination.  X-ray images showed early degenerative arthritis.  The examiner determined the arthritic changes were not related to the superficial ganglion cyst excision during service.  The examiner added that the reported wrist pain was most likely secondary to the arthritic changes and not the previous cyst excision.  

In a June 2012 statement, the Veteran reported that his wrist "continued to cause" pain "after" the excision of the ganglion cyst and that he was told by his private physician that the current wrist condition was caused by the ganglion cyst.  The Veteran also reported that the left wrist scar caused pain.   

A December 2012 private treatment record reveals the Veteran's history of "some" pain around the left wrist and "some DRUJ issues in the past."  A January 2013 private treatment record reveals findings of DRUJ pain.  

A September 2015 VA examination record reveals the Veteran's history of removal of a left wrist ganglion cyst in 1970.  The Veteran denied recurrence of the cyst and reported that the left wrist scar was unchanged, non-complicated, and non-problematic.  The Veteran reported "some occasional" left wrist sharp pain, usually with rotational movement and lifting more than 30 pounds.  Examination revealed a scar on the radial aspect of the left wrist dorsum.  The scar measured 4 centimeters by 0.25 centimeter.  The examiner noted that the scar was not painful or unstable and did not affect an area equal to or greater than 39 square centimeters.  The examiner reiterated that the scar continued to be uncomplicated, nonproblematic, and unchanged.  The examiner found the early arthritic changes were not related to or caused by the ganglion cyst excision.  The examiner explained that the ganglion cyst removal did not involve disruption or injury to the joint itself so it did not result or cause the current arthritis changes.  The examiner noted that the record showed a private finding that the reported left wrist pain was possible due to TFCC.  The examiner reported that TFCC dysfunction is a separate unrelated condition.  The examiner found no reference to old excision of a ganglion cyst as in any way related to a current left wrist problem.  The examiner also noted that the Veteran described some left fourth and fifth digit complaints that would be consistent with ulnar neuritis or entrapment and indicated that this would also be unrelated to the ganglion cyst excision.  In summary, the examiner noted that the Veteran had a "couple of possible conditions involving the left wrist," but none were the result of or related to the left wrist ganglion cyst removal.   

IV. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board finds service connection is not warranted for ganglion cyst because the record does not show that it has been present during the period of the claim.  Although the record indicates that the Veteran had a ganglion cyst during service, the Veteran has not been diagnosed with ganglion cyst at any time during the pendency of the claim and the Veteran has consistently denied a recurrence.

The record documents that the Veteran currently has arthritis and possible TFCC dysfunction.  Service connection is not warranted for either disorder.  Initially, the Board finds the evidence shows that the conditions were not present until many years after discharge.  The service medical records contain no findings or histories suggestive of a current left wrist disorder, clinical evaluation of the upper extremities was normal at separation and the initial findings of a possible left wrist disorder dates 38 years after separation.  Furthermore, a 2015 VA examiner has provided a probative opinion that the current disorders were not present during service. 

The Veteran currently asserts that he had chronic left wrist pain since the excision of the ganglion cyst.  Although the Veteran is competent to report his symptomatic history, the Board finds the history of constant left wrist pain is not credible:  it is contradicted by the histories provided during medical treatment and evaluation, including the initial treatment in 2009, which report a history of "occasional" pain.  To the extent the Veteran's history of pain since service can be interpreted as a history of intermittent pain since service, the Board finds the Veteran is not competent to attribute the intermittent pain to osteoarthritis or TFCC dysfunction as opposed to distinct episodes or even multiple episodes of acute disorder manifested by pain.  

Furthermore, the evidence shows that the osteoarthritis and TFCC dysfunction are unrelated to service.  The VA examiner provided a probative opinion that the conditions were not due to service, to include the in-service ganglion cyst, and provided a rationale for that opinion.  There is no contrary medical opinion of record.  To the extent the Veteran contends his private physician has attributed his TFCC dysfunction to the ganglion cyst, the Board finds the Veteran's histories are not probative evidence of a nexus because the Veteran has not provided the reported rationale for the reported determination, the private medical records reveal no such determination, and the medical article submitted by the Veteran does not suggest that a ganglion cyst or the excision thereof can result in TFCC dysfunction.  

Although the appellant might believe that his left wrist disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 
V. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

 The rating criteria provide compensable ratings for scars that are deep and nonlinear and affect at least 39 square centimeters (Diagnostic Code 7801); are superficial and nonlinear and affect at least 929 square centimeters (Diagnostic Code 7802); are unstable or painful (DC 7804); or limit function (Diagnostic Code 7805).  38 C.F.R. § 4.118. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's left wrist scar.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the scar.

The Board finds a compensable rating is not warranted for the left wrist scar.  The record does not suggest that the scar is unstable, affects an area greater than 39 square inches, or is associated with any limitation of function.  Furthermore, the Board finds there is no probative evidence that the scar is tender or painful.  The Board acknowledges that the Veteran reported painful scar in statements (the notice of disagreement and Form 9) in 2012 and 2014.  The Veteran denied any tenderness or other symptoms at the VA examinations in 2012 and 2015, however.  The Board finds the histories provided during the examinations are more probative because they are consistent with the medical records, which only reveal evidence of tenderness at the TFCC or DRUJ, and because the statements report other histories that the Board has found not credible, namely the histories of pain since the excision of the ganglion cyst. 

The Board has also considered whether a higher or separate rating might be warranted based on occupational or extraschedular impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment or impairment not contemplated by the rating criteria secondary to the left wrist scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008). 







ORDER

Service connection for a left wrist disorder is denied.

A compensable initial rating for left wrist scar is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


